Filed 8/30/21 Marriage of Bates CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



In re the Marriage of SANDRA and
WESLEY F. BATES.
                                                                       D078202
SANDRA C. BATES,

          Respondent,                                                  (Super. Ct. No. D549145)

          v.

WESLEY F. BATES,

          Appellant.


          APPEAL from an order of the Superior Court of San Diego County,
Rachel Cano, Judge. Affirmed.
          Wesley F. Bates, in pro. per., for Appellant.
          No appearance for Respondent.


          Wesley F. Bates (Appellant) appeals from findings and an order after a
hearing at which the family court entered five “findings and orders” based on
the court’s review of the evidence and consideration of the arguments
presented.1 The FOAH followed proceedings initiated by Appellant in June
2019 and his former spouse, Sandra C. Bates (Respondent) in March 2020.
The record on appeal consists of a clerk’s transcript, as augmented (see fn. 1,
ante), and contains only six documents from the family court proceedings:
the court’s minutes from the hearing that resulted in the FOAH; Appellant’s
notice of appeal; Appellant’s notice designating the record on appeal;
Appellant’s corrected notice designating the record on appeal; the register of
actions; and the court’s FOAH.
      As we explain, by not providing an adequate record from which we can
determine the evidence that was presented or what was said at the hearing
that resulted in the FOAH, Appellant has precluded meaningful appellate
review. Accordingly, we will affirm the FOAH.
                          I. BURDENS ON APPEAL
      “ ‘[T]o be successful on appeal, an appellant must be able to
affirmatively demonstrate error on the record before the court. “ ‘ “A
judgment or order of the lower court is presumed correct. All intendments
and presumptions are indulged to support it on matters as to which the
record is silent, and error must be affirmatively shown.” ’ ” ’ ” (In re Marriage


1     Appellant appealed from an August 17, 2020, minute order. Since the
family court directed Appellant to submit an order after hearing to the court,
an appeal does not lie from the minute order (In re Marriage of Wood (1983)
141 Cal.App.3d 671, 677), but only from the formal order filed and signed by
the court. At this court’s request, Appellant submitted a copy of the findings
and order after a hearing on August 17, 2020, filed and signed on
December 8, 2020 (FOAH). Accordingly, we have construed Appellant’s
notice of appeal as being from the FOAH. (Cal. Rules of Court, rule 8.104(d);
see Vitkievicz v. Valverde (2012) 202 Cal.App.4th 1306, 1310, fn. 2.) In
addition, on our own motion, we augment the record on appeal to include the
FOAH. (Cal. Rules of Court, rule 8.155(a)(1)(A).)


                                        2
of Obrecht (2016) 245 Cal.App.4th 1, 8; accord, Jameson v. Desta (2018) 5
Cal.5th 594, 608-609 (Jameson).) Appellant, as the party seeking review, has
the burden of establishing reversible error. (In re Marriage of Garcia (2017)
13 Cal.App.5th 1334, 1344 [temporary spousal support]; Jameson, at p. 609.)
This is the standard even where, as here, the respondent does not file a brief
in the appeal. (In re Marriage of F.M. and M.M. (2021) 65 Cal.App.5th 106,
110, fn. 1 [the “appellant ‘still bears the “affirmative burden to show error
whether or not the respondent’s brief has been filed” ’ ”].)
      Correspondingly, as the party seeking review, Appellant has “the
burden to provide sufficient record to show error.” (In re Marriage of
Brewster & Clevenger (2020) 45 Cal.App.5th 481, 511; accord, Jameson,
supra, 5 Cal.5th at p. 609.) “ ‘ “A necessary corollary to this rule is that if the
record is inadequate for meaningful review, the appellant defaults and the
decision of the trial court should be affirmed.” ’ ” (Jameson, at p. 609.) As
particularly applicable in the present appeal, Estate of Fain (1999) 75
Cal.App.4th 973 (Fain) instructs: “Where no reporter’s transcript has been
provided and no error is apparent on the face of the existing appellate record,
the judgment [or order] must be conclusively presumed correct as to all
evidentiary matters. To put it another way, it is presumed that the
unreported . . . testimony would demonstrate the absence of error.” (Id. at
p. 992, italics omitted & added.) As a result, “ ‘[f]ailure to provide an
adequate record on an issue requires that the issue be resolved against
[the appellant].’ ” (Jameson, at p. 609, italics added.)
      Even though Appellant represents himself in this appeal, the
procedural rules apply the same to him as to parties represented by counsel.
(Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985; Martinez v. Vaziri
(2016) 246 Cal.App.4th 373, 383 [family court parentage action: “party


                                         3
appearing in propria persona ‘is to be treated like any other party and is
entitled to the same, but no greater consideration than other litigants and
attorneys’ ”].) The fact that a party is representing himself is not a basis for
special treatment. (Rappleyea, at pp. 984-985; McClain v. Kissler (2019) 39
Cal.App.5th 399, 416; see Advisory Com. com., Cal. Code Jud. Ethics, canon
3B(8).)

                       II. STATEMENT OF THE CASE2
        The FOAH indicates that certain proceedings were heard by the family
court on August 17, 2020, based on an order to show cause, a notice of
motion, or a request for an order filed (1) by Appellant on June 25, 2019, and

(2) by Respondent on March 20, 2020.3 Appellant did not include in the
clerk’s transcript either set of papers identified in the FOAH, and the register
of actions does not show any filings on either June 25, 2019, or March 20,
2020.
        The family court’s minutes reflect that the August 2020 proceedings
were an “evidentiary hearing” and that both parties were represented by
counsel. (Capitalization and bolding omitted.) The minutes further reflect
that both Appellant and Respondent “[we]re sworn by the court clerk” and


2     We base this recitation on what is contained in the one-volume clerk’s
transcript, disregarding statements in Appellant’s brief that do not find
support in the limited record on appeal. (Fierro v. Landry’s Restaurant Inc.
(2019) 32 Cal.App.5th 276, 281, fn. 5 [“appellate courts may ‘ “disregard any
factual contention not supported by a proper citation to the record” ’ ”]; see
Cal. Rules of Court, rule 8.204(a)(1)(C) [an appellate brief must “[s]upport
any reference to a matter in the record by a citation to the volume and page
number of the record where the matter appears”].)

3     In his appellate brief, without a record reference, Appellant tells us
that he “filed for modification of said spousal support on March 20, 2020.”


                                        4
testified in response to questions both from counsel and the court. In
addition, the court heard argument from counsel. Although a court reporter
was present, Appellant did not designate a reporter’s transcript of the

proceedings.4
      In December 2020, the court filed the FOAH, making “the following
findings and orders regarding Spousal Support, Enforcement of Judgment as
to Pension, and Omitted Community Asset”:
   “1. Monies removed from the Copley Press 40lk were used for the
      community purpose of child support”;
   “2. The Copley Press 40lk is not an omitted community asset”;
   “3. [Appellant] has the ability to pay $865 per month in spousal support to
      [Respondent]”;
   “4. [Appellant’s] motion to modify spousal support is denied”; and
   “5. [Respondent] is to notify [Appellant] if she begins receiving additional
      monies, at which time the parties are to meet and confer.”
      Appellant timely appealed from the court’s minutes, which, as we
explained at footnote 1, ante, we construe as an appeal from the FOAH.
                              III. DISCUSSION
      In the “Statement of the Case” of his appellate brief, Appellant tells us
that he filed for a modification of spousal support. (Capitalization omitted.)
In the summary of the “Argument” (capitalization omitted) of his appellate

4     Appellant used the Judicial Council of California approved form
(APP-003) to designate his record on appeal. In checking the box in which he
“cho[se] to proceed . . . [¶] . . . WITHOUT a record of the oral proceedings,”
Appellant affirmatively represented that he “underst[oo]d that without a
record of the oral proceedings in the superior court, the Court of Appeal will
not be able to consider what was said during those proceedings in deciding
whether an error was made in the superior court proceedings.”


                                       5
brief, Appellant describes two issues that deal with “modification”
(presumably of spousal support) and one issue that deals with “unclean
hands.” In the text of the “Argument” (capitalization omitted), Appellant
expressly refers to “modification of . . . spousal support”; cites Family Code

section 4322, which deals with spousal support;5 describes “the real issue” as
being “whether there has been a material change of circumstances” sufficient

to invoke section 4322; and lists a full page of “Evidence of Wrongful Acts”6
(underscoring omitted). In the “Conclusion” (capitalization omitted) of his
appellate brief, Appellant asks that this court “reconsider[ ]” finding
numbers 3, 4, and 5 (see pt. II., ante) “and vacate spousal support.”
Appellant provides no record references for any of these statements.
      We assume from the foregoing that Appellant is challenging the court’s
denial of his request to modify spousal support.
      We review for an abuse of discretion the family court’s decision whether
to modify spousal support based on changed circumstances. (In re Marriage
of Ciprari (2019) 32 Cal.App.5th 83, 104 [modification of temporary support];
In re Marriage of Olson (1993) 14 Cal.App.4th 1, 9 [modification of permanent




5     Family Code section 4322 provides in full: “In an original or
modification proceeding, where there are no children, and a party has or
acquires a separate estate, including income from employment, sufficient for
the party’s proper support, no support shall be ordered or continued against
the other party.”

6     In his “Argument” (capitalization omitted), Appellant also cites Family
Code section 4057.5 in support of the contention that “new mate income
cannot be considered in ordering or modifying child or spousal support.” We
disagree. By its express terms, section 4057.5 is limited to “determining or
modifying child support.” (Italics added.)


                                        6
support].7) Under this standard, the appellate court “determine[s] whether
factual findings are supported by substantial evidence, and if so, affirm[s] if
any reasonable judge could have made such an order” (Ciprari, at p. 104)—
regardless “ ‘ “whether or not the appellate court agrees with it or would
make the same order if it were a trial court” ’ ” (In re Marriage of Pasco
(2019) 42 Cal.App.5th 585, 590 [modification of spousal support]).
      In determining whether the family court abused its discretion in
issuing the FOAH here, we must consider “ ‘ “the entire record” ’ ”—i.e., all of
the evidence that was before the court at the time it ruled. (In re Marriage of
DeSouza (2020) 54 Cal.App.5th 25, 33.) Based on the limited record before
this court, the evidence consists entirely of testimony from Appellant and
from Respondent at the evidentiary hearing.
      As we explained ante, however, without a reporter’s transcript, we
“presume[ ] that the unreported . . . testimony would demonstrate the absence
of error” (Fain, supra, 75 Cal.App.4th at p. 992, italics added)—which, in this
case, is substantial evidence to support each of the findings in the FOAH.
Accordingly, since the record presented by Appellant is “ ‘ “inadequate for
meaningful review,” ’ ” he did not meet his burden of establishing reversible
error, “ ‘ “and the decision of the trial court should be affirmed.” ’ ”
(Jameson, supra, 5 Cal.5th at p. 609.)
      We recognize and appreciate that this ruling does not provide guidance
to the parties or to the family court concerning the issues Appellant
attempted to raise in this appeal. However, as an appellate court, we have
not seen the witnesses, heard the testimony, or reviewed the exhibits (if any)


7    The clerk’s transcript contains no information about the spousal
support order at issue in Appellant’s modification proceedings.


                                         7
that were presented to the trial court—i.e., the evidence upon which the
FOAH is based. By not providing this information to us, Appellant has
precluded meaningful appellate review of the FOAH.
                               IV. DISPOSITION
      The December 8, 2020 FOAH is affirmed. Because no respondent’s
brief was filed, the parties shall bear their own costs on appeal. (Cal. Rules
of Court, rule 8.278(a)(5).)



                                                            IRION, Acting P. J.

WE CONCUR:




DATO, J.




GUERRERO, J.




                                       8